Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Species C, Figures 24-27 and claims 1-5 in the reply filed on September 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6 and 7 have been withdrawn from consideration. 

Claim 3 is objected to because of the following informalities:  In lines 1-2, “locking mechanism on side” is ungrammatical. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In claim 1, line 9, “each of said openings … 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 17, “and receives said bases of objects” is indefinite whether such defines objects in combination with the device, or is a mere intended use, and since prior hereto no “objects” are positively defined, “said bases” should be --the bases-- or --bases--. In line 18, it is indefinite how the device is constructed that, by itself with no manipulation, such is “constructed so that said device is lifted and transported with said objects” apparently in and of itself. Also in line 18, “said objects” should be –the objects” unless objects as actual elements of the claimed invention is clearly defined.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noyelle et al. (8,008,609)(Figure 2A-2B).  Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emanuel et al. (5,685,438). Noyelle et al. and Emanuel et al. each disclose a device (200; 10; respectively) capable of transporting objects, each object (E; 100) having a base (bottom), the device comprising a foundation (202; 12) having four sides, each of the four sides having a foldable portion (each 204 and 208; 32-38) that folds below the foundation, the foundation comprising multiple openings (216; defined by 16 and 18 engaged with a content), each of the openings constructed so that an object (E; 100) having a base may sit securely within an opening of the openings (were such so attempted), each of the openings having an adjustable feature (218 and 220; 16 and 18) to securely receive different sized objects within the openings, each of the openings comprised of a fixed hole (228; intersection of 16 and 18) surrounded by multiple adjustable slits (220’ 16 and 18), the slits defining segments (218; between adjacent 16 and 18) which when depressed increase the size of the fixed hole, the device being free standing (see Figure 2B; see Figure 2), able to stand on its own, the device having a base (formed by the joined 204, 204, 208, 208 of Figure 2; formed by the joined 32-38), the device comprised of a fiber based material or a polyethylene material (see column 7, lines 3-27; see column 3, lines 6-10, cardboard), the device comprising locking parts (232 and 236; 72-78 and 64-70) that have both male and female parts such that the device when locked by the locking parts is free . 
As to claim 2, each discloses the device is placed in a container (1060, see Figures 11A and 11B; see Figure 8) separate from the device. 
As to claims 3 and 4, the locking parts form a locking mechanism on sides (including 232; including 64-70 and 72-78) and corners (including 212; including 44, 46, 52 and 54) of the device. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Noyelle et al. and Emanuel et al. in view of either one of Ullrich (8,985,329) and Mergens (3,664,494). Noyelle et al. and Emanuel et al. do not disclose the device comprising handles. However, Ullrich  and Mergens each disclose a similar device (5; B) provided with handles (7, 7; 56, 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of either one of Noyelle et al. and Emanuel et al. with handles in the manner of either one of Ullrich and Mergens as claimed, as such a modification would predictably render easier gripping and carrying of the device.   

12.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /BRYON P GEHMAN/ Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                              

BPG
Bryon P. Gehman
Primary Examiner
Art Unit 3736